Citation Nr: 1632316	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  14-04 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a neck disability.  

2.  Entitlement to service connection for a left ankle disability.   

3.  Entitlement to service connection for a left leg disability.  

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a sinus disability.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The appellant served on a period of active duty for training (ACTDUTRA) from September 2009 to February 2010.  She is a member of the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.   

The appellant testified at a hearing before the Board in June 2014.


FINDINGS OF FACT

1.  The appellant's neck disability was at least as likely as not incurred during a period of active duty for training.  

2.  The weight of the evidence is against a finding that the appellant's claimed left leg disability was incurred during a period of active duty for training.

3.  The weight of the evidence is against a finding that the appellant's claimed sinus disability was incurred during a period of active duty for training.


CONCLUSIONS OF LAW

1.  Criteria for service connection for a neck disability have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  Criteria for service connection for a left leg disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

3.  Criteria for service connection for a sinus disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, the appellant submitted claims for service connection for a neck disability, a left leg disability, and a sinus disability in October 2011.  The claims were denied in an August 2013 rating decision.  The appellant disagreed with the denial of her claims and this appeal ensued.   

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).   

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and includes any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty; or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6.

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, for certain chronic diseases, a presumption of service connection arises if the disease is manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

A review of the appellant's service treatment reports reflects that the appellant's National Guard enlistment examination dated in March 2009 revealed a normal clinical examination of the sinuses, spine, and lower extremities.  In July 2010, the appellant injured her neck doing a roll over exercise during battle training.  A July 2010 sick slip reveals that the appellant was placed on light duty for four days for neck pain while doing roll drills

Medical treatment reports from Keller Army Community Hospital reflect that the appellant was seen for neck pain from the base of the neck radiating to the right shoulder for one day in July 2010.  She was noted to have been injured during training while performing a roll over maneuver.  She was assessed with neck strain.  

Private treatment reports from Kennedy Health System revealed that the appellant was seen for a report of a cough, sore throat, cold sweats, and dizziness in May 2011.  No reference to a sinus disability was included in the records.

At a VA examination in July 2013, the appellant was noted to have been diagnosed with neck strain in July 2010.  Clinical examination of the appellant's neck was normal at the examination.  The appellant reported that she had neck pain which increased with lifting boxes and stocking shelves at her job.  The examiner assessed the appellant with cervical strain which is at least as likely as not due to cervical strain in service.    

At the June 2014 hearing before the Board, the appellant stated that while she was on a period of drill training she was in the gunner seat performing a rollover drill and her fellow Guard members were supposed to catch her before she fell but they did not catch her and she fell on her neck inside the Humvee.  She testified that she had an asthma attack during a period of drill training and had to be rushed to the hospital in April 2012.  She indicated that she was assessed with acute asthma.  

Neck Disability

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the appellant is entitled to service connection for a neck disability.

As noted, the appellant's service treatment reports reflect treatment for neck strain during a period of active duty for training.  She testified that she incurred a neck injury during service and suffered from neck spasms since that time.  The Board finds that the appellant is competent to give evidence about what she experienced.  For example, she is competent to discuss his skin disability in service and current symptoms related to her neck disability.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The VA examiner indicated that the appellant had a normal clinical evaluation but assessed the appellant with cervical strain which was related to the injury incurred during a period of active duty for training.  In light of the appellant's diagnosed cervical strain, her testimony regarding a continuity of symptomatology since her injury during a period of active duty for training, and the positive medical opinion, the Board finds that entitlement to service connection for a neck disability is warranted.  The nature and extent of the neck disability related to service is not before the Board at this time.       

Left Leg Disability and Sinus Disability

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the appellant is not entitled to service connection for a left leg disability or a sinus disability.  

In all claims for service connection, the threshold requirement is evidence of a currently diagnosed disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000). The record does not show a diagnosis of a left leg injury or disability or a sinus disability at any time during a period of active duty for training or since that time.  The Board finds that the preponderance of the evidence is against a finding that a diagnosis of a left leg disability or a sinus disability is warranted.  The appellant has not submitted any evidence that she has a current left leg disability or a sinus disability.  She did not provide any testimony indicating that she incurred left leg or sinus disabilities during a period of active duty for training.  She indicated that she suffered from an acute asthma attack during a period of active duty for training.  However, the appellant did not submit a claim for entitlement to asthma and that issue is not currently before the Board.  

In the absence of a diagnosis of a left leg disability or a sinus disability, the Board finds that service connection is not warranted.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223 (1992). 

Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for a left leg disability and a sinus disability, and the claims must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Regarding records, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

In this case, the Veteran has indicated at her hearing that she would obtain additional treatment records and submit them to VA.  However, she did not identify the medical providers nor did she submit any additional medical evidence following the hearing.  With regard to VA examinations, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the appellant with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  In this case, the Veteran did not provide any testimony or evidence indicating that she had diagnosed left leg or sinus disabilities nor did she indicate that she incurred either of those disabilities during a period of active duty for training.   As such, VA has no duty to provide an examination with opinion.  See Waters, 601 F.3d 1274.

  

ORDER

Entitlement to service connection for a neck disability is granted.   

Entitlement to service connection for a left leg disability is denied.  

Entitlement to service connection for a sinus disability is denied.  


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claims for a left ankle disability and a left knee disability can be reached.  

The appellant's service treatment reports reveal that the appellant was placed on a temporary profile for knee pain/strain and left tendon strain in August 2011.  A sick slip dated in August 2011 reflects that the appellant injured her knee in August 2011 and had a previous injury in May.  The appellant was assessed with joint pain localized in the knee diagnosed as probable patellofemoral syndrome and ankle joint pain due to compensating for limping due to knee pain.  The peroneus tersius was noted to be tender with mild swelling.  The medical records indicate that the location of the accident occurred at a military training facility which suggests that the appellant was on a period of active duty for training at the time.  There is no line of duty determination associated with the records.  

In August 2012, the appellant was noted to have been seen by the Rothman Institute for an initial evaluation of left knee pain related to a motor vehicle accident.  A magnetic resonance imaging (MRI) of the left knee revealed a mild anterior cruciate ligament strain.  

Associated with the claims file is a sworn statement from the appellant dated in September 2012 which indicates that the appellant was involved in a motor vehicle accident in August 2012 while on the way to a company picnic at Fort Dix.  It is unclear whether the appellant was on her way to a period of active duty for training when the accident occurred.  

At the June 2014 hearing, the appellant testified that she injured her knee and ankle during a period of National Guard training in August 2011.  She reported that she continues to perform her drill duties and her ankle continues to bother her.  She indicated that she takes Ibuprofen, Aleve, and Tylenol for her ankle.  She testified she also injured her knee in a car accident on her way to a drill weekend in July 2012.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any additional treatment records to include any line of duty determinations prepared in conjunction with the August 2011 knee injury which appears to have occurred during a period of National Guard training.  Also, attempt to determine whether the appellant was on her way to period of active duty for training when she was involved in the motor vehicle accident in August 2012.  If so, any line of duty determinations associated with that accident should also be obtained.     

2.  If it is determined that the appellant was on a period of active duty for training when she injured her left knee and left ankle, schedule the appellant for a VA examination.  The claims file should be provided and a complete rationale should be provided for any opinion expressed.  The examiner should diagnose any current left ankle and left knee disabilities.  

The examiner should provide an opinion as to whether it is as likely as not (50 percent probability or greater) that a left ankle disability and a left knee disability is related to a period of active duty for training, to include the appellant's claimed in-service left ankle injury and left knee injuries.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claims should be readjudicated based on the entirety of the evidence.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


